Case 2:20-cv-03716-DMG-MAA Document 1-5 Filed 04/23/20 Page 1 of 26 Page ID #:273




                                   EXHIBIT D
                                   PAGE 272
Case 2:20-cv-03716-DMG-MAA Document 1-5 Filed 04/23/20 Page 2 of 26 Page ID #:274




                                   EXHIBIT D
                                   PAGE 273
Case 2:20-cv-03716-DMG-MAA Document 1-5 Filed 04/23/20 Page 3 of 26 Page ID #:275




                                   EXHIBIT D
                                   PAGE 274
Case 2:20-cv-03716-DMG-MAA Document 1-5 Filed 04/23/20 Page 4 of 26 Page ID #:276




                                   EXHIBIT D
                                   PAGE 275
Case 2:20-cv-03716-DMG-MAA Document 1-5 Filed 04/23/20 Page 5 of 26 Page ID #:277




                                   EXHIBIT D
                                   PAGE 276
Case 2:20-cv-03716-DMG-MAA Document 1-5 Filed 04/23/20 Page 6 of 26 Page ID #:278




                                   EXHIBIT D
                                   PAGE 277
Case 2:20-cv-03716-DMG-MAA Document 1-5 Filed 04/23/20 Page 7 of 26 Page ID #:279




                                   EXHIBIT D
                                   PAGE 278
Case 2:20-cv-03716-DMG-MAA Document 1-5 Filed 04/23/20 Page 8 of 26 Page ID #:280




                                   EXHIBIT D
                                   PAGE 279
4/16/2020
       Case                              Jeff Dunham
                2:20-cv-03716-DMG-MAA Document       If youFiled
                                                   1-5     don't want a sarcastic answer
                                                                  04/23/20         Page 9 of 26 Page ID #:281
Saving page now... https://teechip.com/je dunham-if-you-don-t-want-a-sarcastic-answer As it appears live April 16, 2020 9:12:57 PM UTC




     Home




                                                                     EXHIBIT D
https://web.archive.org/save/https:/teechip.com/jeffdunham-if-you-don-t-want-a-sarcastic-answer                                          1/3
                                                                     PAGE 280
4/16/2020
      Case                              Jeff Dunham
               2:20-cv-03716-DMG-MAA Document    1-5If youFiled
                                                           don't want a sarcastic answer
                                                                  04/23/20        Page 10 of 26 Page ID #:282


   Je Dunham If you don't want a sarcastic answer Classic T-Shirt

   $22.95 $26.95

   Product: Classic T-Shirt

                                                                    Je Dunha        Je Dunha      Je Dunha             Je Dunha      Je Dun




   Color: Black




   Size: Select a Size                                                                                                           Size Guide


                S                             M                              L                        XL                   2XL



               3XL                           4XL                           5XL                        6XL


   Qty: 1

                          1



                                                                      Buy It Now



   Campaign Details


   HOW TO ORDER Shirt ?
   1. Click the BUY IT NOW OR RESERVE IT NOW.
   2. Select your Preferred Size Quantity and Style.
   3. CHECKOUT!
   Tip: Order 2 or more and SAVE on SHIPPING!
   Important: Select Style Drop-down below to view all styles of shirts available Shirt !
   100% Designed, Shipped, and Printed in the U.S.A.


   Product Details

   •   Ribbed and double stitched collar
   •   Machine-wash safe
   •   Unisex
   •   Products are proudly printed in the United States

   All products are made to order and printed to the best standards available. They do not include embellishments, such as rhinestones or
   glitter

                                                                     EXHIBIT D
https://web.archive.org/save/https:/teechip.com/jeffdunham-if-you-don-t-want-a-sarcastic-answer                                             2/3
                                                                     PAGE 281
4/16/2020
      Case                              Jeff Dunham
               2:20-cv-03716-DMG-MAA Document    1-5If youFiled
                                                           don't want a sarcastic answer
                                                                  04/23/20        Page 11 of 26 Page ID #:283

   Shipping Info

   Orders ship within 5 to 10 business days.

   For more details about our shipping rates, please visit here

   Read about our latest update on COVID-19



      Report this campaign




                                                                     Back To Top




   Service                                                                     Company


   Track Order                                                                 Sell on TeeChip

   FAQ                                                                         Legacy Login

   Returns & Exchanges                                                         Blog

   Terms & Privacy                                                             Popular Storefronts

   DMCA                                                                        Tags directory

   Contact Us                                                                  TeeChip Reviews


     English (United States)                                                     $ USD


                                                                  support@teechip.com

                                                            211 N Pennsylvania St. Suite 600
                                                                 Indianapolis, IN 46204




                                                                                  BBB Ratings: A+
                                                                                      as of 1/17/2020
                                                                                    Click for Profile




                                                                    Mastercard                 Paypal
                                                                       © 2020 TeeChip




                                                                     EXHIBIT D
https://web.archive.org/save/https:/teechip.com/jeffdunham-if-you-don-t-want-a-sarcastic-answer                 3/3
                                                                     PAGE 282
4/16/2020
      Case     2:20-cv-03716-DMG-MAA DocumentJeff
                                               1-5Dunham Madison
                                                      Filed      WI T-Shirt Page 12 of 26 Page ID #:284
                                                            04/23/20

                                                                                                    

   Home




                                                                                                     




                                                  EXHIBIT D
https://teechip.com/jeff-dunham-madison-t-shirt                                                           1/3
                                                  PAGE 283
4/16/2020
      Case     2:20-cv-03716-DMG-MAA DocumentJeff
                                               1-5Dunham Madison
                                                      Filed      WI T-Shirt Page 13 of 26 Page ID #:285
                                                            04/23/20

   Je Dunham Madison WI T-Shirt Classic T-Shirt

   $22.95 $26.95


                                                                  :   :       left to buy


   Product: Classic T-Shirt




   Color: Black




   Size: Select a Size                                                                                                         Size Guide


                S                                 M                        L                     XL                        2XL



               3XL                           4XL                       5XL                      6XL


   Qty: 1


                         1



                                                                  Buy It Now


                                                                 Last day to order!



   Campaign Details

   See more trend tshirt click here >>> Trend tshirt Store <<<


   Product Details

   •   Ribbed and double stitched collar
   •   Machine-wash safe
   •   Unisex
   •   Products are proudly printed in the United States

   All products are made to order and printed to the best standards available. They do not include embellishments, such as rhinestones or
   glitter


   Shipping Info
                                                                 EXHIBIT D
https://teechip.com/jeff-dunham-madison-t-shirt                                                                                             2/3
                                                                 PAGE 284
4/16/2020
      Case     2:20-cv-03716-DMG-MAA DocumentJeff
                                               1-5Dunham Madison
                                                      Filed      WI T-Shirt Page 14 of 26 Page ID #:286
                                                            04/23/20
   Orders ship within 5 to 10 business days.

   For more details about our shipping rates, please visit here

   Read about our latest update on COVID-19



    Report this campaign



                                                                  Back To Top 




   Service                                                                 Company


   Track Order                                                             Sell on TeeChip

   FAQ                                                                     Legacy Login

   Returns & Exchanges                                                     Blog

   Terms & Privacy                                                         Popular Storefronts

   DMCA                                                                    Tags directory

   Contact Us                                                              TeeChip Reviews


     English (United States)                                                $ USD                    


                                                             support@teechip.com

                                                        211 N Pennsylvania St. Suite 600
                                                             Indianapolis, IN 46204

                                                                    
                                                                              BBB Ratings: A+
                                                                                  as of 1/17/2020
                                                                                Click for Profile




                                                                   © 2020 TeeChip




                                                                  EXHIBIT D
https://teechip.com/jeff-dunham-madison-t-shirt                                                           3/3
                                                                  PAGE 285
4/16/2020
      Case     2:20-cv-03716-DMG-MAA DocumentJeff
                                               1-5Dunham Madison
                                                      Filed      WI T-Shirt Page 15 of 26 Page ID #:287
                                                            04/23/20
Saving page now... https://teechip.com/je -dunham-madison-t-shirt As it appears live April 16, 2020 9:12:11 PM UTC

                                                                                                                       

   Home




                                                                                                                        




                                                                     EXHIBIT D
https://web.archive.org/save/https:/teechip.com/jeff-dunham-madison-t-shirt                                              1/3
                                                                     PAGE 286
4/16/2020
      Case     2:20-cv-03716-DMG-MAA DocumentJeff
                                               1-5Dunham Madison
                                                      Filed      WI T-Shirt Page 16 of 26 Page ID #:288
                                                            04/23/20


   Je Dunham Madison WI T-Shirt Classic T-Shirt

   $22.95 $26.95

   Product: Classic T-Shirt




   Color: Black




   Size: Select a Size                                                                                                         Size Guide


                S                             M                                L                 XL                        2XL



               3XL                           4XL                              5XL               6XL


   Qty: 1


                         1



                                                                      Buy It Now



   Campaign Details

   See more trend tshirt click here >>> Trend tshirt Store <<<


   Product Details

   •   Ribbed and double stitched collar
   •   Machine-wash safe
   •   Unisex
   •   Products are proudly printed in the United States

   All products are made to order and printed to the best standards available. They do not include embellishments, such as rhinestones or
   glitter


   Shipping Info

   Orders ship within 5 to 10 business days.

   For more details about our shipping rates, please visit here

   Read about our latest update on COVID-19
                                                                     EXHIBIT D
https://web.archive.org/save/https:/teechip.com/jeff-dunham-madison-t-shirt                                                                 2/3
                                                                     PAGE 287
4/16/2020
      Case     2:20-cv-03716-DMG-MAA DocumentJeff
                                               1-5Dunham Madison
                                                      Filed      WI T-Shirt Page 17 of 26 Page ID #:289
                                                            04/23/20


    Report this campaign



                                                                     Back To Top 




   Service                                                                     Company


   Track Order                                                                 Sell on TeeChip

   FAQ                                                                         Legacy Login

   Returns & Exchanges                                                         Blog

   Terms & Privacy                                                             Popular Storefronts

   DMCA                                                                        Tags directory

   Contact Us                                                                  TeeChip Reviews


     English (United States)                                                    $ USD                  


                                                                  support@teechip.com

                                                            211 N Pennsylvania St. Suite 600
                                                                 Indianapolis, IN 46204

                                                                       
                                                                                  BBB Ratings: A+
                                                                                      as of 1/17/2020
                                                                                    Click for Profile




                                                                       © 2020 TeeChip




                                                                     EXHIBIT D
https://web.archive.org/save/https:/teechip.com/jeff-dunham-madison-t-shirt                                 3/3
                                                                     PAGE 288
4/16/2020
      Case                             Jeff Dunham
              2:20-cv-03716-DMG-MAA Document    1-5Walter Face 04/23/20
                                                      Filed    Mask Ew People Shirt 18 of 26 Page ID #:290
                                                                            Page

                                                                                                               

   Home


        This campaign is under review by our content review team as of Tuesday, April 14, 2020




                                                                                                                




                                                                  EXHIBIT D
https://web.archive.org/web/20200414221513/https:/teechip.com/jeff-dunham-walter-face-mask-ew-people-shirt       1/3
                                                                  PAGE 289
4/16/2020
      Case                              Jeff Dunham
               2:20-cv-03716-DMG-MAA Document    1-5Walter Face 04/23/20
                                                       Filed    Mask Ew People Shirt 19 of 26 Page ID #:291
                                                                             Page




   Je Dunham Walter Face Mask Ew People Shirt Classic T-Shirt

   $22.95 $26.95

   Product: Classic T-Shirt




   Color: Black




   Size: Select a Size                                                                                           Size Guide


                S                           M                             L                            XL     2XL



               3XL                         4XL                           5XL                          6XL


   Qty: 1


                         1



                                                                   Buy It Now



   Campaign Details

   Je Dunham Walter Face Mask Ew People Shirt ✅Hoodie ✅Sweatshirt ✅Sweater, T-Shirt, Long Sleeve, Tank Top, Crewneck
   Hooded, Mug, Phone Case.
   HOW TO ORDER Shirt ?
   1. Click the BUY IT NOW OR RESERVE IT NOW.
   2. Select your Preferred Size Quantity and Style.
   3. CHECKOUT!
   Important: Select Style Drop-down below to view all styles of shirts available Shirt !
   100% Designed, Shipped, and Printed in the U.S.A.


   Product Details

   •   Ribbed and double stitched collar
   •   Machine-wash safe
   •   Unisex
   •   Products are proudly printed in the United States



                                                                  EXHIBIT D
https://web.archive.org/web/20200414221513/https:/teechip.com/jeff-dunham-walter-face-mask-ew-people-shirt                2/3
                                                                  PAGE 290
4/16/2020
      Case                             Jeff Dunham
              2:20-cv-03716-DMG-MAA Document    1-5Walter Face 04/23/20
                                                      Filed    Mask Ew People Shirt 20 of 26 Page ID #:292
                                                                            Page
   All products are made to order and printed to the best standards available. They do not include embellishments, such as rhinestones or
   glitter


   Shipping Info

   Orders ship within 5 to 10 business days.

   For more details about our shipping rates, please visit here

   Read about our latest update on COVID-19



    Report this campaign



                                                                  Back To Top 




   Service                                                                  Company


   Track Order                                                              Sell on TeeChip

   FAQ                                                                      Legacy Login

   Returns & Exchanges                                                      Blog

   Terms & Privacy                                                          Popular Storefronts

   DMCA                                                                     Tags directory

   Contact Us


     English (United States)                                                 $ USD                                                   


                                                               support@teechip.com

                                                          211 N Pennsylvania St. Suite 600
                                                               Indianapolis, IN 46204

                                                                    
                                                                               BBB Ratings: A+
                                                                                   as of 1/17/2020
                                                                                 Click for Profile




                                                                    © 2020 TeeChip




                                                                  EXHIBIT D
https://web.archive.org/web/20200414221513/https:/teechip.com/jeff-dunham-walter-face-mask-ew-people-shirt                                  3/3
                                                                  PAGE 291
4/16/2020
      Case    2:20-cv-03716-DMG-MAA Document 1-5 LlMlTED
                                                   FiledEDlTlON
                                                         04/23/20 Page 21 of 26 Page ID #:293

                                                                                                                                 

   Home


        Our masks o er great everyday, basic protection, but please note these are not N95 masks. For CDC guidance on fabric masks,
         click here



        This campaign is under review by our content review team as of Thursday, April 16, 2020




                                                                                                                                 




                                                             EXHIBIT D
https://teechip.com/ewpeople123                                                                                                        1/4
                                                             PAGE 292
4/16/2020
      Case    2:20-cv-03716-DMG-MAA Document 1-5 LlMlTED
                                                   FiledEDlTlON
                                                         04/23/20 Page 22 of 26 Page ID #:294




   LlMlTED EDlTlON Mask

   $19.95 $22.95


                                              :   :    left to buy


   Product: Mask




   Style: Cloth Face Mask


     Cloth Face Mask                                                                        

   Qty: 1

                        1



                                              Buy It Now


                                             Last day to order!



   Bundle and Save




                                             EXHIBIT D
https://teechip.com/ewpeople123                                                                 2/4
                                             PAGE 293
4/16/2020
      Case     2:20-cv-03716-DMG-MAA Document 1-5 LlMlTED
                                                    FiledEDlTlON
                                                          04/23/20 Page 23 of 26 Page ID #:295



                                                                     




                                                             10% O
                                                                 Total Price:

                                                             $43.11 $47.90

                                                              Add Both to Cart




   Campaign Details

   LlMlTED EDlTlON


   Product Details

   •   Size: 7" X 3.5"
   •   100% polyester
   •   Elastic Ear Loops
   •   Machine Washable, Reusable
   •   Not a medical device
   •   Products are proudly printed in the United States

   All products are made to order and printed to the best standards available. They do not include embellishments, such as rhinestones or
   glitter


   Shipping Info

                                                              EXHIBIT D
https://teechip.com/ewpeople123                                                                                                             3/4
                                                              PAGE 294
4/16/2020
      Case    2:20-cv-03716-DMG-MAA Document 1-5 LlMlTED
                                                   FiledEDlTlON
                                                         04/23/20 Page 24 of 26 Page ID #:296
   • Orders ship within 14-21 days for US orders
   • Shipping times will vary for international orders

   For more details about our shipping rates, please visit here

   Read about our latest update on COVID-19



   Tags


       Hobbies




    Report this campaign



                                                                  Back To Top 




   Service                                                                 Company


   Track Order                                                             Sell on TeeChip

   FAQ                                                                     Legacy Login

   Returns & Exchanges                                                     Blog

   Terms & Privacy                                                         Popular Storefronts

   DMCA                                                                    Tags directory

   Contact Us                                                              TeeChip Reviews


     English (United States)                                                $ USD                  


                                                              support@teechip.com

                                                         211 N Pennsylvania St. Suite 600
                                                              Indianapolis, IN 46204

                                                                    
                                                                              BBB Ratings: A+
                                                                                  as of 1/17/2020
                                                                                Click for Profile




                                                                   © 2020 TeeChip




                                                                  EXHIBIT D
https://teechip.com/ewpeople123                                                                         4/4
                                                                  PAGE 295
4/16/2020
      Case                             Official Jeff 1-5
               2:20-cv-03716-DMG-MAA Document        Dunham Christmas
                                                          Filed       Tree Shirt | TeeChip
                                                                  04/23/20         Page 25 of 26 Page ID #:297

                                                                                                            

   Home

   O      cial Je        Dunham Christmas Tree Shirt
   Buy Je Dunham Christmas Tree Shirt, Hoodie, Sweatshirt, Sweater,
   Longsleeve, Tank Top, Mug, Phone Case, Crewneck, Hooded, Jacket. Je
   Dunham Christmas Tree Merch, Merchandise. Available US, UK, Germany,
   France, Canada...

       Sort                                                       0                                       Filter




                                                              Back To Top 




   Service                                                             Company


   Track Order                                                         Sell on TeeChip

                                                              EXHIBIT D
https://teechip.com/stores/jeff-dunham-christmas-tree-shirt                                                      1/2
                                                              PAGE 296
4/16/2020
      Case                             Official Jeff 1-5
               2:20-cv-03716-DMG-MAA Document        Dunham Christmas
                                                          Filed       Tree Shirt | TeeChip
                                                                  04/23/20         Page 26 of 26 Page ID #:298
   FAQ                                                                         Legacy Login

   Returns & Exchanges                                                         Blog

   Terms & Privacy                                                             Popular Storefronts

   DMCA                                                                        Tags directory

   Contact Us                                                                  TeeChip Reviews


     English (United States)                                                    $ USD                       


                                                                   support@teechip.com

                                                              211 N Pennsylvania St. Suite 600
                                                                   Indianapolis, IN 46204

                                                                       
                                                                                  BBB Ratings: A+
                                                                                      as of 1/17/2020
                                                                                    Click for Profile




                                                                       © 2020 TeeChip




                                                                      EXHIBIT D
https://teechip.com/stores/jeff-dunham-christmas-tree-shirt                                                      2/2
                                                                      PAGE 297
